Terms of Service
Terms of Service

Last updated: June 9, 2020

Please read these Terms of Service ("Agreement") carefully before
using any of the Services (as that term is defined below) provided
by RVshare, LLC ("Company”, “we,” or “us”). By using this website
and its related mobile application (which we collectively refer to as
the “website”) and the Services of Company, you are agreeing to all
the terms contained herein. If you do not agree to this Agreement,
your only recourse is to not use the website or Services of Company.
Our Privacy Policy is incorporated by reference into this Agreement.
Please read this Agreement carefully, as it contains important
information about limitations of liability and resolution of disputes
through arbitration rather than court.

If you do not fully agree to the terms of this Agreement and any
other terms and conditions posted or linked to the website, you are
not authorized to access or otherwise use the website or Services.
Company reserves the right to update this Agreement at any time,
at the sole discretion of Company, with or without notice to you. Any
modification to this Agreement will take effect immediately. Your
continued use and access to the website and Services indicates that
you agree to any and all modifications to this Agreement and also
that you acknowledge you will be bound to the terms contained
herein. Certain areas of the website or Services (and your access to
or use of certain aspects of the Services or Collective Content) or
different programs or offers that we may extend to you, may have
different terms and conditions posted or may require you to agree
with and accept additional terms and conditions. If there is a conflict
between this Agreement and the terms and conditions posted for a
specific area of the Services, the latter terms and conditions will
take precedence with respect to your use of or access to that area
of the Services.




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 1 of 36 PageID #: 148
If you accept or agree to this Agreement on behalf of a company or
other legal entity, you represent and warrant that you have the
authority to bind that company or other legal entity to this
Agreement and, in such event, “you” and “your” will refer and apply
to that company or other legal entity. Listing services are restricted
to those persons who are twenty-one (21) years of age and older.
Rental services are further limited to those persons who are twenty-
five (25) years of age and older in accordance with state and federal
laws. Any access or use of the Services by anyone under those age
restrictions is expressly prohibited. By visiting the website or
utilizing the Services, you warrant you are the requisite minimum
age, and that you have the right, authority, and capacity to agree to
and abide by this Agreement.

1. Definitions.

“Collective Content” means Member Content and Company Content.

“Company Content” means all Content that Company makes
available through the website or Services, including any Content
licensed from a third party, but excluding Member Content.

“Content” means text, graphics, images, music, software (excluding
the Company mobile application), audio, video, information and any
other content or materials.

“Listing” means an RV that is listed by an Owner as available for
rent via the Services.

“Member” means a person who completes Company’s account
registration process, including, but not limited to Owners and
Renters.

“Member Content” means all Content that a Member posts, uploads,
publishes, submits or transmits to be made available on the website
or through the Services.

“Owner” means a Member who creates a Listing via the Services.

“Renter” means a Member who requests a booking of an RV via the
Services, or a Member who uses an RV rented via the Services and
is not the Owner for such RV.


 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 2 of 36 PageID #: 149
“RV” means a recreational vehicle including, but not limited to,
trailers, towables, campers, vans, coaches, or other recreational
vehicles listed on the website.

“Services” means the services provided through the Company’s
website and mobile applications, pursuant to which Owners and
Renters may connect, so that Renters may rent an Owner’s RV for a
period of time for a price negotiated by and between the Renter and
Owner.

“Tax” or “Taxes” mean any sales taxes, value added taxes (VAT),
goods and services taxes (GST) and other similar municipal, state
and federal indirect or other withholding and personal or corporate
income taxes.

“User” means a party visiting the website and/or requesting a
reservation on the website. Users include Members.

2. Company is Not a Party to any Transaction Between Members.

Company is not and does not hold itself out to be a party to any
rental agreements between RV Owner and RV Renter. Company
does not endorse or hold itself out to endorse any Members. In
addition, Company is not an RV broker, agent or insurer. Company
does not have control over the conduct of Owners and/or Renters or
any others that may use the website or Services provided by
Company. Company expressly disclaims all liability in regard to the
above to the maximum extent permitted by law. Accordingly,
Owners and Renters are acting on their own behalf and at their own
risk.

Company is not an owner or operator of RVs, including, but not
limited to, trailers, towables, campers, vans, coaches, or other RVs,
nor is it a provider of RVs. Company does not own, sell, resell,
furnish, provide, rent, re-rent, manage and/or control RVs, or
transportation or travel services. Company’s responsibilities are
limited to facilitating the availability of the website and Services.

Users agree that they are responsible for, and agree to abide by, all
laws, rules and regulations applicable to their use of the website,
their use of any tool, service or product offered on the website and



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 3 of 36 PageID #: 150
any transaction they enter into on the website or in connection with
their use of the website.
Owners further agree that they are responsible for and agree to
abide by all laws, rules, ordinances, or regulations applicable to the
listing of their RV and the conduct of their rental business, including
but not limited to any and all laws, rules, ordinances, regulations or
other requirements relating to taxes, credit cards, data and privacy,
permits or license requirements, zoning ordinances, safety
compliance and compliance with all anti-discrimination and fair
housing laws, as applicable. Please be aware that, even though we
are not a party to any rental transaction and assume no liability for
legal or regulatory compliance pertaining to RVs listed on the Site,
there may be circumstances where we are nevertheless legally
obligated (as we may determine in our sole discretion) to provide
information relating to your Listing in order to comply with requests
from governmental bodies in relation to investigations, litigation or
administrative proceedings, and we may choose to comply with
such obligations in our sole discretion.

3. Services; License to Use the Website & Services.

The Services provided through the Company’s website and mobile
applications connect Owners and Renters, so that Renters may rent
an Owner’s RV for a period of time for a price negotiated by and
between the Owner and Renter. The Owner and/or Renter may
engage Company for Services made available through Company’s
communication tools or through the “Request a Quote” platform.
The Services are intended to be used to facilitate the rental of RVs.
You may search Listings as an unregistered User on the website;
however, if you wish to book an RV or create a Listing, you must first
register and create an account.

Users are granted a limited, revocable non-exclusive license to
access the website and the Services solely for the purpose of listing
an RV, searching for an RV, purchasing or researching (for the
purpose of inquiring about purchasing) any of the products or
services offered on the website, or for any other purpose clearly
stated on the website, all in accordance with this Agreement. Any
use of the website that is not for one of these purposes or otherwise
in accordance with this Agreement or as otherwise authorized by us
in writing is expressly prohibited.



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 4 of 36 PageID #: 151
4. Collective Content.

Forms. Any and all rental agreements and other forms provided by
Company, regardless of the nature of the contract, form, or
documentation, are provided as a template and are not to be
considered representation or prepared for either rental party on
behalf of Company. Rental parties utilize such forms at their own
risk and responsibility.

Listings. Owners may create a Listing(s) for an RV(s) through their
owner dashboard when they log into their account. By listing an RV,
Owners are agreeing to provide true and accurate information and
are representing that the information that they are providing is
accurate, that the photos contained in the Listing are actual photos
of the RV being advertised, and that they are not misrepresenting
their RV in any way.

Each Owner further represents and warrants that any Listing that
such Owner posts and the booking of, or a Renter’s use of, an RV in
a Listing: (i) will not breach any agreements such Owner entered
into with any third parties, and (ii) will (a) be in compliance with all
applicable laws, Tax requirements, and rules and regulations that
may apply to any RV included in a Listing posted by such Owner
(including having all required permits, licenses and registrations);
and (b) not conflict with the rights of third parties.

Please note that Company assumes no responsibility for a rental
party’s compliance with any agreements with or duties to third
parties, applicable laws, rules, and regulations. Company disclaims
any responsibility for the accuracy of the information provided by an
Owner. Company reserves the right to edit any portion of the Listing
including the content or the photos contained and provided in the
Listing. Further, Company reserves the right to (but is under no
obligation to) terminate any Listing, without notice to you, either
temporarily or permanently, if Company believes that any of the
information posted is inaccurate and/or misrepresents the RV in any
way.

Member Content. By making available any Member Content on or
through the website or the Services, you hereby grant to Company a
worldwide, irrevocable, perpetual, non-exclusive, transferable,



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 5 of 36 PageID #: 152
royalty-free license, with the right to sublicense, to use, view, copy,
adapt, modify, distribute, license, sell, transfer, publicly display,
publicly perform, transmit, stream, broadcast, access, view, and
otherwise exploit such Member Content on, through, or by means of
the Services or otherwise. Without limiting the generality of the
foregoing, Company may aggregate Member Content and other
Member or User data with the data and information of other
Members and Users of the Services for purposes of data analytics
and in order to measure, enhance, and improve the Services;
provided, that any such aggregation or analysis will be on an
anonymous, non-personally identifiable basis, and will not identify
any data as belonging to or being provided by any specific customer
or other organization.

You acknowledge and agree that you are solely responsible for all
Member Content that you make available through the Services.
Accordingly, you represent and warrant that: (i) you either are the
sole and exclusive owner of all Member Content that you make
available through the Services or you have all rights, licenses,
consents and releases that are necessary to grant to Company the
rights in such Member Content, as contemplated under this
Agreement; and (ii) neither the Member Content nor your posting,
uploading, publication, submission or transmittal of the Member
Content or Company’s use of the Member Content (or any portion
thereof) on, through or by means of the Services or otherwise will
infringe, misappropriate or violate a third party’s patent, copyright,
trademark, trade secret, moral rights or other proprietary or
intellectual property rights, or rights of publicity or privacy, or result
in the violation of any applicable law or regulation.

5. Unauthorized Uses of the Website and Services.

The license to use the website and Services granted to Users does
not include any right of collection, aggregation, copying, scraping,
duplication, display or any derivative use of the website nor any
right of use of data mining, robots, spiders or similar data gathering
and extraction tools without our prior written permission; provided,
however, that a limited exception from the foregoing exclusion is
provided to general purpose internet search engines that use tools
to gather information for the sole purpose of displaying hyperlinks to




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 6 of 36 PageID #: 153
the website, provided they each do so from a stable IP address or
range of IP addresses using an easily identifiable agent.

Unauthorized uses of the website also include, without limitation,
those listed below. You agree not to do any of the following, unless
otherwise previously and specifically agreed to by us:

     Any commercial use of the website or any content on the
      website, other than by Members in good standing;
     Copy, reproduce, upload, post, display, republish, distribute or
      transmit any part of the Collective Content in any form
      whatsoever;
     Reproduce any portion of the website on your website or
      otherwise, using any device including, but not limited to, use of
      a frame or border around the website, or other framing
      technique to enclose any portion or aspect of the website, or
      mirror or replicate any portion of the website;
     Deep-link to any portion of the website without our express
      written permission;
     Modify, translate into any language or computer language or
      create derivative works from, any content or any part of the
      website;
     Reverse engineer any part of the website;
     Sell, offer for sale, transfer or license any portion of the
      website in any form to any third parties;
     Use the website and its inquiry or booking functionality other
      than to advertise and/or research RVs, to make legitimate
      inquiries or any other use expressly authorized on the website;
     Use the website to post or transmit information that is in any
      way false, fraudulent, or misleading, including making any
      reservation or inquiry under false pretenses, or taking any
      action that may be considered phishing or that would give rise
      to criminal or civil liability;
     Post or transmit any unlawful, threatening, abusive, libelous,
      defamatory, obscene, vulgar, indecent, inflammatory, sexually
      explicit, pornographic or profane material;
     Violate, plagiarize or infringe the rights of us or third parties
      including, without limitation, copyright, trademark, patent,
      trade secrets, rights of publicity or privacy or any other
      intellectual or proprietary rights; or




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 7 of 36 PageID #: 154
     Use or access the website in any way that, in our sole
      discretion, adversely affects, or could adversely affect, the
      performance or function of the website or any other system
      used by us or the website.

PLEASE NOTE THAT, AS STATED ABOVE, THE SERVICES ARE
INTENDED TO BE USED TO FACILITATE THE BOOKING OF RVS.
COMPANY CANNOT AND DOES NOT CONTROL THE CONTENT
CONTAINED IN ANY LISTINGS AND THE CONDITION, LEGALITY OR
SUITABILITY OF ANY RVS. COMPANY IS NOT RESPONSIBLE FOR AND
DISCLAIMS ANY AND ALL LIABILITY RELATED TO ANY AND ALL
LISTINGS AND RVS. ACCORDINGLY, ANY BOOKINGS WILL BE MADE
AT THE RENTER’S AND OWNER’S OWN RISK.

6. Use of Other Users’ Information; No Spam.

You agree that, with respect to other Users’ personal information
that you obtain directly or indirectly from or through the website or
through any Services, transaction or software, we have granted to
you a license to use such information only for: (i) website-related
communications that are not unsolicited commercial messages, (ii)
using Services offered through the website, and (iii) inquiring about
or otherwise facilitating a financial transaction between you and the
other User related to the purpose of the website. Any other purpose
will require express permission from the User. You may not use any
such information for any unlawful purpose or with any unlawful
intent.

We do not tolerate spam or unsolicited commercial electronic
communications of any kind. Therefore, without limiting the
foregoing, you are not licensed to add a User, even a User who has
rented an RV from you or to you, to your mailing list (email or
physical mail) without the User’s express consent. You may not use
any tool or service on the website to send spam or unsolicited
commercial electronic communications of any kind or in any other
way that would violate this Agreement.

7. Account Registration; Identity Verification.

In order to list an RV as available for rent, Owners must become a
Member and sign up with an account through Company. Renters



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 8 of 36 PageID #: 155
must create an account in order to use the Services provided by
Company and rent an RV. Accounts may be created through third-
party accounts such as Facebook or Google, or, Users have the
option to create an account with a valid email address. PLEASE
NOTE THAT YOUR RELATIONSHIP WITH SUCH THIRD-PARTY
ACCOUNTS IS GOVERNED SOLELY BY YOUR AGREEMENT(S) WITH
SUCH THIRD-PARTY SERVICE PROVIDERS. Company reserves the
right to terminate an account at any time with no notice you.

In order to access and use the Service, you will be required to apply
for and obtain a user name and password. You are responsible for
maintaining the security and confidentiality of any user name or
password assigned to you. You agree to (i) keep your password and
user name for both your account with us and your email account (if
you use it to create your website account) secure and strictly
confidential, providing it only to authorized users of your accounts,
(ii) instruct each person to whom you give your user name and
password that he or she is not to disclose it to any unauthorized
person, (iii) notify us immediately and select a new user name and
password if you believe your password for either your account with
us or your email account may have become known to an
unauthorized person, and (iv) notify us immediately if you are
contacted by anyone requesting your user name and
password. Further, if we suspect any unauthorized access to your
account, upon our request, you agree to promptly change your user
name and password and take any other related action as we may
reasonably request.

Company offers an integrated identity verification solution powered
by third party Onfido Limited ("Onfido"). Members are asked to
provide their photograph and their driver’s license which is then
sent to Onfido to determine if the photograph matches the holder of
the driver’s license. You may be required to pass Onfido’s identity
verification test to maintain your RVshare account. You agree to
your photograph and form of identification being transferred, stored
and processed by Onfido in accordance with the Onfido Privacy
Policy. Further information about Onfido and its services can be
found at https://onfido.com.

We discourage you from giving anyone access to your user name
and password for your account with us. However, if you do give



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 9 of 36 PageID #: 156
someone your user name and password, or if you fail to adequately
safeguard such information, you are responsible for any and all
transactions that the person performs while using your account,
even those transactions that are fraudulent or that you did not
intend or want performed.

EACH MEMBER ACKNOWLEDGES AND AGREES THAT: (1) NEITHER
COMPANY NOR ANY OF ITS AFFILIATES WILL HAVE ANY LIABILITY TO
ANY USER FOR ANY UNAUTHORIZED TRANSACTION MADE USING
ANY MEMBER’S USER NAME OR PASSWORD; AND (2) THE
UNAUTHORIZED USE OF YOUR USER NAME AND PASSWORD FOR
YOUR WEBSITE ACCOUNT COULD CAUSE YOU TO INCUR LIABILITY
TO BOTH COMPANY AND OTHER USERS.

Although this Agreement requires all Members to provide accurate
information, Company does not attempt to confirm, and does not
confirm, any Member’s purported identity or other information
provided by the Member. It is your sole responsibility for
determining the identity and suitability of others who you contact
via the Services. Except as provided by this Agreement, we will not
be responsible for any damage or harm resulting from your
interactions with any User or other party through the website or the
Services. We therefore recommend that you always exercise due
diligence and care when deciding whether to rent a RV from an
Owner, or to accept a booking request from a Renter, or to have any
other interaction with any User or other party. We are not
responsible for any damage or harm resulting from your interactions
with other Users or third parties.

Further, we may, without notice to you, suspend or cancel your
listing or reservation at any time even without receiving notice from
you if we suspect, in our sole discretion, that your account with us or
your email account is being used in an unauthorized or fraudulent
manner.

8. Payment Processing.

Company uses the third-party payment platform, Stripe, Inc.
("Stripe"), to process credit and debit card transactions. Owners will
be required to establish a Stripe Connect account. By using Stripe,
you agree to be bound by Stripe’s Terms of Service. Further



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 10 of 36 PageID #: 157
information about Stripe and its services can be found
at https://stripe.com/connect.

You expressly understand and agree that all payments and
monetary transactions are handled by Stripe. You agree that the
Company shall not be liable for any issues regarding financial and
monetary transactions between you and any other party, including
Stripe.

You understand that the Stripe API is subject to change at any time.
Members are expressly prohibited from processing stolen credit
cards or unauthorized credit cards through Stripe.

9. Online Booking.

Owner and Renter will negotiate and set all RV rental pricing
between themselves. Owner is responsible for requesting payment
from Renter through Company’s secure payment system. All
payments by Renters are via credit card.

An RV rental booking is only reserved when the first (or only)
payment on a booking reservation has been processed through
Company’s secure payment system. Company guarantees all RV
Renter payments made through Company’s payment system up to
ten thousand US dollars ($10,000.00 USD). At the Owner’s
discretion, Renters may split the booking payment in to two (2)
installments, if and only if the rental dates are more than thirty (30)
days in advance of the first payments; However in all cases, final
payment must be made on or before thirty (30) days prior to the
rental date. Company holds all payments made during the thirty
(30)-day period. Company will release payments, minus all
applicable fees collected by Company, to the applicable Owner one
(1) business day after the beginning of the rental date.

If you are an Owner and a booking is requested for your RV via the
Services, you may be required to either confirm or reject the
booking within twenty-four (24) hours of when the booking is
requested (as determined by Company in its sole discretion) or the
booking request may be automatically canceled. If you are unable to
confirm or decide to reject a booking within such twenty-four (24)-
hour period, any amounts collected by Company for the requested



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 11 of 36 PageID #: 158
booking may be refunded to the applicable Renter’s credit card and
any pre-authorization of such credit card will be released. When you
confirm a booking requested by a Renter, Company will send you an
email, text message or message via the Services confirming such
booking, depending on the selections you make.

By utilizing a rental agreement as part of the Services or otherwise
displaying terms relating to the rental as part of the online booking
process (including such terms that we may require), the Renter and
Owner each agree to the terms and conditions set forth in the rental
agreement or other such terms displayed in the booking process
(including without limitation the cancellation refund policy) effective
as of the date that the Renter indicates acceptance of the booking
or rental agreement, as applicable. You hereby acknowledge and
agree that (i) you are fully responsible for such terms and
conditions, (ii) any rental agreement used, whether a sample
provided by the Company or other agreement, is used solely at their
own risk and expense, (iii) nothing contained in the rental
agreement, on the website or in this Agreement is a substitute for
the advice of an attorney and (iv) that you have been hereby
advised to obtain local legal counsel to prepare, review and revise
as necessary any rental agreements to ensure compliance with
federal, state and local law and their particular circumstances, and
to revise the rental agreement as necessary to accurately represent
the RV, rules, features, etc.

10. Appointment of RVshare as Limited Payment Collection Agent for
Owner.

Each RV Owner collecting payment for services provide via the
website and Services hereby appoints Company as the Owner’s
limited agent solely for the purpose of collecting payments made by
Renters purchasing such services. Each Owner agrees that payment
made by a Renter to an Owner through Company shall be
considered the same as a payment made directly to the Owner and
the Owner will make the RV available to Renter in the agreed upon
manner as if the Owner had received payment directly from the
Renter. Each Owner agrees that Company may, in accordance with
the cancellation policy selected by the Owner and reflected in the
relevant Listing: (i) permit the Renter to cancel the booking and (ii)
refund to the Renter that portion of the payment specified in the



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 12 of 36 PageID #: 159
applicable cancellation policy. If there is a dispute concerning the
cancellation policy or any refunds, Company must be contacted at
least twenty-four (24) hours prior to the rental start date. In
accepting appointment as the limited payment collection agent of
the Owner, Company assumes no liability for any acts or omissions
of the Owner. Owner understands and recognizes Company as the
limited payment collection agent and agrees that Company controls
the dispersal of all funds in accordance with this Agreement and the
cancellation policy chosen by Owner and that Company has the final
say in all payment disputes. In accept appointment as the limited
payment collection agent of the Owner, Company assumes no
liability for any acts or omissions of the Owner.

Please note that Company does not currently charge fees for the
creation of Listings. However, you acknowledge and agree that
Company reserves the right, in its sole discretion, to charge you for
and collect fees from you for the creation of Listings, or for other
features of the Services. Please note that Company will provide
notice of any such additional fees via the Services, prior to
implementing such fees.

11. Damage to RVs.

Renter will be solely responsible for the condition of the RV which
includes both the full interior of the RV and any and all parts of the
exterior of the RV during the rental period and the condition that the
RV is returned in to the Owner. Renters (and not Company) will be
held liable for any and all damages to the RV that occur during the
rental period. Further, Renters will be held liable for any damage
that cannot be proven to have existed prior to the rental period. All
Members agree to assist Company in the settlement of security
deposit claims and dispute resolution.

12. Security Deposits.

Company will collect and hold in escrow a security deposit forty-
eight (48) hours prior to the rental date for Owners. Company will
hold all security deposit funds during the rental period. Owners have
the right to request a payment from the security deposit funds
within the seventy-two (72) hours after the rental period in writing
to Company. Owners must submit signed and dated departure and



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 13 of 36 PageID #: 160
return forms, supplied by Company, along with their request for
reimbursement. Company will review the request for payment and
release the requested amount to Owners after seventy-two (72)
hours have passed from the rental end date, should Company
approve the request. Company may also request additional
information from either rental party. If, as a Renter, Company
determines that you are responsible for damaging an RV or any
personal or other property located in an RV pursuant to this
Agreement, you authorize Company to charge the credit card or
ACH used to make the booking in order to collect any security
deposit associated with the Listing.

After the completion of the rental period, certain amounts charged
by the Owner in excess of the security deposit must be expressly
agreed to by the Renter in writing before Company will charge the
Renter’s credit card for the overage amount.

Should a dispute arise between the rental parties, Company will use
commercial standards and act as a neutral third party to settle any
disputes. Company will serve as the final authority on all security
deposit dispute resolution.

13. Insurance.

Members are solely responsible for obtaining insurance coverage
sufficient to protect their RVs, guests, or trip, as applicable. Owners
agree that they have or will obtain the appropriate insurance
coverage sufficient to cover the rental of the RV before listing the
RV for rent on the website and will maintain adequate insurance
coverage for so long as they list RVs for rent on the website.
Further, Owners agree to provide Company with copies of relevant
proof of coverage upon request.

If you choose to purchase RV Rental Insurance offered through
(Named Insured), underwritten by one of the National General
Insurance Group of Companies, referred to throughout as “The
Policy” you will be added as additional insured to the (Named
Insured) Master Fleet Rental Insurance Policy, which is an excess
and surplus lines policy issued in the state of (Policy State).




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 14 of 36 PageID #: 161
The Policy covers accidents or occurrences while the Renter or an
Authorized Driver is operating the vehicle listed on The Policy, for
the coverage provided by The Policy and for which you have paid a
premium. In addition, The Policy covers accidents or occurrences
while the vehicle listed on The Policy is occupied but not under
operation, for the coverage provided by The Policy and for which
you have paid a premium. Coverage will include: for units 15 years
old or newer Comprehensive and Collision with a (Policy Deductible)
deductible per occurrence and for motorized units only bodily injury
and property damage liability, (Policy Liability Limit), on an excess
basis. This is the Underlying Liability coverage offered through The
Policy.

If The Policy is cancelled at your request prior to taking possession
of the RV rental, there will be no minimum earned premium retained
by the insurer for this insurance. However, if this insurance is
cancelled at your request after taking possession of the RV rental,
the premium will be fully earned and retained by the insurer.

The Policy does not offer nor cover You, or anyone using the RV, for
Uninsured, Underinsured or Uninsured/Underinsured Motorists Bodily
Injury or Property Damage, Medical Payments Coverage or Personal
Injury Protection or any other coverage not noted above. The
named insured has rejected all coverage other than the coverage
defined and offered for purchase herein and as a purchaser of
coverage under The Policy you expressly agree to the selection and
rejections made by the named insured under The Policy. However,
The Policy may comply with individual state specific
requirements. If an accident, to which The Policy applies, occurs in
any state or province other than the one in which The Policy is
written, we will interpret The Policy coverage for the Accident or
occurrence as follows:

If the state or province has a financial responsibility, compulsory
insurance or similar law requiring a driver using a recreational
vehicle in that state or province to maintain insurance with limits of
liability for bodily injury or property damage higher than the limits
The Policy provides, then the limits of liability under The Policy that
will apply to that accident will be the higher Minimum Liability
Coverage limits required by the law in that state or province or the




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 15 of 36 PageID #: 162
applicable limits of liability provided for that insured under The
Policy.

The Policy’s coverage territory is the United States and
Canada. There is no coverage for accidents occurring in Mexico.

By purchasing this insurance, you expressly agree that you
understand and agree that coverages are limited as set forth above
and that the intent of The Policy provided by National General
Insurance Company that you selected to purchase coverage under is
to provide Liability coverage to third parties who may be injured by
your operation of the RV and to provide Comprehensive and
Collision coverage for the RV you have rented.

Your risk is not protected by the state insurance insolvency fund,
and the insurer or the risk retention group from which your
purchasing group obtained its insurance may not be subject to all of
the insurance laws and rules of this state.

Completed, signed and dated Departure and Return forms, supplied
by Company, must be submitted in the event a claim is filed. The
Departure and Return Forms must be signed and dated by the
owner and rental customer no later than 72 hours after the end of
term in which the loss occurred. However, in the event that the
owner or rental customer does not complete, sign and date the
Departure and Return forms, as supplied by Company, within 72
hours after the end of term in which the loss occurred, then any
damages paid will be reduced by 200% of the applicable deductible
listed on the Declarations Page up to a maximum of $3,000. The
Policy will not pay for a loss which is not reported within 30 days
after the end of the rental term in which the loss occurred.

Renter agrees that MBA Insurance may charge their payment
method for the full premium amount related to a rental booked
through Company. Renter also agrees that premium is fully earned
and non-refundable once Renter has taken possession of the
covered RV. In the event that a Renter initiates a chargeback with
their credit card company for the insurance premium charge, MBA
Insurance will use commercially reasonable efforts to dispute the
validity of the chargeback. Owner and Renter agree to cooperate
with MBA Insurance and to provide any information that may be



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 16 of 36 PageID #: 163
reasonably requested by MBA Insurance in its investigation. Owner
and Renter authorize MBA Insurance to share information about a
chargeback with Company, the Renter, the Renter’s financial
institution, the Owner, and the Owner’s financial institution in order
to investigate or mediate a Chargeback.
Renter acknowledges that chargeback decisions are made by the
applicable issuing bank, Card Networks, or NACHA and all judgments
as to the validity of the chargeback are made at the sole discretion
of the applicable issuing bank, card networks, or NACHA.

If you do not choose to purchase RV rental insurance made available
via The Policy, then it is the sole responsibility of Owners to ensure
that Renters have obtained and secured the proper insurance
coverage for the rental period. Additionally, it is sole responsibility of
Owners to check the insurance policy of the RV Renter so make sure
that the policy obtained is in compliance with state and federal law
minimums.

Your risk is not protected by the state insurance insolvency fund,
and the insurer or the risk retention group from which your
purchasing group obtained its insurance may not be subject to all of
the insurance laws and rules of this state.

14. Company Service Fees.

In consideration for your access to and use of the Services, you
agree to pay the fees, charges, and other amounts set forth herein
or that may otherwise be charged by Company from time to time
and as set forth on the website or the Services. Payment for
Services will be paid via credit card or ACH directly to Company.
Company reserves the right to increase fees at the end of each term
without notice to Party. In the event of non-payment or late
payment, Company reserves the right to suspend services until the
full amount due is paid in full. Delinquent amounts are subject to
interest of 1.5% per month on any outstanding balance, or the
maximum permitted by law, whichever is less, plus all expenses of
collection, including Company’s attorneys’ fees. You will continue to
be charged for amounts owed hereunder during any period of
payment delinquency. Further, and without limiting any other rights
or remedies available to Company hereunder or under applicable
law, in the case of any payment default, Company, may, in its sole



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 17 of 36 PageID #: 164
discretion, remove or delete any of your Member Content or other
data that may be stored or maintained by you on the Services.
Removal of such Member Content or data does not relieve you of
your obligation to pay any outstanding charges assessed to your
account. Company will not be obligated to restore any Member
Content or other data removed from the Services for Members or
other users who are in default.

Company charges an RVshare Service Fee payable by Renters who
book via the website. The RVshare Service Fee covers the use of the
website and Services, including such features as guaranteed 24/7
roadside support, and is calculated as a percentage of the total
reservation amount (which may or may not include additional fees,
taxes and deposits). The exact RVshare Service Fee charged will be
displayed to Renters at the time of booking. The RVshare Service
Fee will be refunded along the following lines (see section 16 for all
details of cancellation policies):

     In the event of a cancellation by an Owner: Full refund of the
      RVshare Service Fee
     In the event of a Renter cancellation for which they are entitled
      to a full refund under the cancellation policy: Full refund of the
      RVshare Service Fee
     In the event of a Renter cancellation for which they are not
      entitled to a full refund under the cancellation policy: No refund
      of the RVshare Service Fee

Any taxes alleged to be owed by any taxing authority on the
RVshare Service Fee are the responsibility of Company.

15. RVshare Renter Fees.

The fees you see listed below are related to any post-rental
resolution between the Owner and the Renter. Failure to charge any
of the fees below shall not constitute a waiver of the right to
exercise the same in the event another fee should become due at
any other time.

Administrative Fee. Company charges a ten percent (10%)
administrative fee to any charges covering out-of-pocket expenses
for the Owner (fuel, tickets, damages, etc).



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 18 of 36 PageID #: 165
Late Fee. If a Renter returns the RV after the agreed rental period
end time, such Renter will be charged a late fee. This late fee is
calculated by combining an administrative fee of ten percent (10%)
to the prorated hourly rental rate (based on the daily rate for the RV
rented). There is a one (1)-hour grace period with each rental. If the
late return results in the disruption of another rental or Company
needs to find the owner of the RV alternative transportation due to
the late return, the Renter will pay the full daily rate for every eight
(8) hours the RV is late. These charges will be added to the initial
rental rate agreed upon by the Owner and Renter.

Dirty RV Fee. We understand that RVs get dirty out on the road.
Returning an RV with a normal amount of dirt is acceptable and will
not result in any additional charges. However if an RV is returned
covered in dirt, soot, trash, food, wine stains, etc, and you, as
Renter, do not clean the RV prior to returning it, the Owner may
charge the Renter, possibly through Company, an additional
cleaning fee. These fees may vary for each Owner.

No-Show Fee. If the Owner does not show up to meet the Renter and
make the RV available for the Renter at the agreed upon rental start
time, Company will treat this as an Owner cancellation. If a Renter
does contact Company to cancel the rental, the Renter will be
charged the total amount for the rental period until the issue is
resolved. If the Renter does not show to pick up the RV, it will be
treated as a Renter cancellation and subject to the Owner’s
cancellation policy.

Refueling Fee. Renters should check with the Owner to discuss their
fuel options and miscellaneous charges before the rental begins.
The RV’s gas tank and propane tanks should be full when you pick it
up, but be sure to discuss expectations and options. The typical
refueling options that our Owners offer are:

     The Owner includes fuel with the rental (not very common).
     The Renter refuels the RV prior to the end of the rental and
      returns it with the same amount of fuel at the time of pickup. If
      the rented RV is not refueled upon return, the Owner will send
      Company the receipt. The amount will be charged to the
      Renter plus a ten percent (10%) administrative and processing
      fee. RV Damage. A $100 fee will be incurred for stranding an



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 19 of 36 PageID #: 166
      RV (in addition to any costs incurred to repair the RV). In the
      case of any damage to the RV (fiberglass, cushions, cabinetry,
      electronics, etc.), the Renter will be charged the actual cost of
      parts plus hourly labor costs needed to repair the damaged
      item. The amount will be charged to the Renter plus a ten
      percent (10%) administrative and processing fee. Lost Item
      Fee. Any lost or damaged items will be valued at Good Sams or
      Amazons Internet retail pricing for comparable item(s). The
      amount will be charged to the Renter plus a ten percent (10%)
      administrative and processing fee.

16. Cancellation Policies; Refunds.

Company offers various levels of cancellation policies to Owners.
Owners will choose from the policies outlined below when
negotiating or setting the price for their RV rental. Each cancellation
policy details the possible refund for the Renter.

     Flexible: Renter is entitled to a full refund of monies paid, less
      the RVShare Service Fee, for all cancellations made at least
      thirty (30) days prior to the rental start date. If Renter cancels
      within the thirty (30)-day window immediately prior to the
      rental start date, the Renter is only entitled to a fifty percent
      (50%) refund of all monies paid, less the RVShare Service Fee.
     Standard: Renter is entitled to a full refund of monies paid, less
      the RVShare Service Fee, for all cancellations made at least
      thirty (30) days prior to the rental start date. If Renter cancels
      between twenty-nine (29) and fourteen (14) days prior to the
      rental start date, the Renter is only entitled to a fifty percent
      (50%) refund of all monies paid, less the RVShare Service Fee.
      If a cancellation is made within the fourteen (14)-day window
      immediately prior to the rental start date, the booking is non-
      refundable.
     Strict: Renter is entitled to a full refund of monies paid, less the
      RVShare Service Fee, for all cancellations made at least thirty
      (30) days prior to the rental start date. If a cancellation is
      made within the thirty (30)-day window immediately prior to
      the rental start date, the booking is non-refundable.

Renter will be required to agree to the cancellation policy selected
by the Owner. Any Renter who wishes to cancel their booking must



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 20 of 36 PageID #: 167
submit a cancellation request through the RVshare platform. The
cancellation request will be processed according to the Owner’s
chosen cancellation policy which the Renter previously agreed to.

In order to receive any type of refund, cancellations must be made
by 11:59pm PST on the day set forth in the applicable cancellation
policy.

For all bookings made seven (7) or more days prior to the rental
start date, there is a twenty four (24) hour grace cancellation period
wherein the Renter will be entitled to a refund of all monies paid. For
all bookings made less than seven (7) days prior to the rental start
date, there is only a one (1)-hour grace cancellation grade period
wherein the Renter will be entitled to a refund of all monies paid.
Once the rental period starts, the booking is non-refundable.

U.S. military service members are eligible to receive a full refund
regardless of the cancellation policy if their cancellation is due to an
active deployment or other military-issued order (Company reserves
the right to ask for supporting documentation). From time to time, at
Company’s sole discretion, Company may offer refunds outside of
the cancellation policy.

17. Chargebacks.

In the event that a Renter initiates a chargeback with their credit
card company, for either rental fees or a security deposit, Company
will inform the Owner that a chargeback has been initiated. If
Company deems that the chargeback is not warranted, Company
will use commercially reasonable efforts to dispute the validity of
the chargeback on the Owner’s behalf. Owner agrees to cooperate
with Company and to provide any information that may be
reasonably requested by Company in its investigation. If you are a
Owner, you authorize Company to share information about a
chargeback with the Renter, the Renter’s financial institution, and
Owner’s financial institution in order to investigate or mediate a
chargeback. In the event that a chargeback dispute is lost, and
funds are debited from Company’s account, Owner authorizes
Company to, without notice, recapture such amount from Owner’s
bank account or to withhold such amount from any payment due to
Owner now or in the future. Owner acknowledges that chargeback



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 21 of 36 PageID #: 168
decisions are made by the applicable issuing bank, card networks,
or NACHA and all judgments as to the validity of the chargeback are
made at the sole discretion of the applicable issuing bank, Card
Networks, or NACHA.

18. Taxes.

If you are an Owner, you understand and agree that you are
responsible for determining your applicable Tax-reporting
requirements in consultation with your tax advisors. Company does
not offer tax, accounting, financial, legal, or any other professional
advice to any users of the website or the Services. Additionally,
except as otherwise provided in this section, note that each Owner
is responsible for determining local indirect Taxes and for including
any applicable Taxes to be collected or obligations relating to
applicable Taxes in their Listing(s). In compliance with state and
local tax laws, RVshare may be required to collect and remit
applicable taxes on behalf of owners. A list of the Taxes collected by
Company is provided on Company’s website.

19. Refer a Friend Program

Under the Company’s Refer a Friend Program (the “Program”),
RVShare Owners or Renters (each a “Referring Owner” or “Referring
Renter”) may invite prospective owners or renters who are not
currently Owners on RVShare.com or who have not previously
rented with RVShare.com (each a “Referred Owner” or “Referred
Renter”) to either create a Listing or rent an RV. Referring Owners,
Referring Renters, Referred Owners and Referred Renters shall all
be referred to as “Program Participants.”

For Referring Owners and Referred Owners. Once a Listing has been
verified and the other conditions for payment (specified below) have
occurred, the Referring Owner and the Referred Owner are eligible
to receive a one-time “Referral Bonus” in an amount established by
the Company from time to time in its sole discretion (currently $25).

By participating in the Program, the Referred Owner acknowledges
that the Company may at its sole discretion, share the Referred
Owner’s first name and member status in the Referring Owner’s
user account setting to inform the Referring Owner about the status



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 22 of 36 PageID #: 169
of the earned Referral Bonus. If you do not want the Referring
Owner to receive the information about you, please do not finalize
your Listing after clicking on the Referral Link. Your participation in
the Program will terminate and neither party will be eligible for a
Referral Bonus.

A Referral Bonus can be earned as follows:

     The Referring Owner shares the referral link with the Referred
      Owner as provided on the website (the “Referral Link”).
     The Referred Owner receiving the link creates a Listing through
      the Services by clicking on the Referral Link; and
     A booking for the RV subject to the Listing is confirmed as
      completed by the Company.

A Referring Owner will not share or publish the Referral Links where
there is no reasonable basis for believing that recipients are genuine
RV owners,

For Referring Renters and Referred Renters. Once a reservation has
been verified and the other conditions for payment (specified below)
have occurred, the Referring Renter and the Referred Renter are
eligible to receive a one-time “Referral Bonus” in an amount
established by the Company from time to time in its sole discretion
(currently $25).

A Referral Bonus can be earned as follows:

     The Referring Renter shares the referral link with the Referred
      Renter as provided on the website (the “Referral Link”).
     The Referred Renter receiving the link completes an RV
      booking; and
     Completion of the booking is confirmed as completed by the
      Company.

For all Program Participants. We may suspend, terminate or change
the terms and requirements of the Program at any time and for any
reason. A Referral Bonus already earned in accordance with the
terms of the Program before such change, suspension or
termination, will be honored.




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 23 of 36 PageID #: 170
Program Participants have to be at least 18 years old. Employees,
contractors and other personnel of the Company or its affiliates (as
well as their immediate family members) are excluded from
participation. Program Participants need to be natural persons.
Referring Owners and Referred Owners must at all times be different
people and unrelated. Referring Renters and Referred Renters must
at all times be different people and unrelated. Participation
in Program is void wherever prohibited under applicable law.

A determination on whether or not Participants have qualified for a
Referral Bonus will be made by the Company in its sole and absolute
discretion.

A Referring Owner or Referring Renter can only earn a Referral
Bonus a total of 10 times (or for a total of $250). Each Referred
Owner or Referred Renter can only use a Referral Link one time to
create a Listing or making a booking, regardless of whether the
Referred Owner or Referred Renter received or had access to
separate Referral Links from different referring parties. The Program
can only be used for personal, non-commercial purposes.

Company uses the third-party payment platform, Ambassador
("Ambassador"), to process payments of Referral Bonuses for the
Program. Program Participants will be required to establish an
Ambassador account. By using Ambassador or by participating in
the Program, you agree to be bound by Ambassador’s Terms of
Service. Further information about Ambassador and its services can
be found at https://www.getambassador.com/. You expressly
understand and agree that all payments and monetary transactions
are handled by Ambasador. You agree that the Company shall not
be liable for any issues regarding financial and monetary
transactions between you and any other party, including
Ambassador.

The Program Participants will be responsible for any taxes or
charges that may arise due to the earning and payout of the
Referral Bonus.

Referring Owners and Referring Renters are prohibited from
forwarding, sharing, or transmitting Referral Links in violation of
applicable anti-spam laws. Each Referring Owner and Referring



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 24 of 36 PageID #: 171
Renter will indemnify and hold the Company and the RVShare Group
harmless, from and against any claims that may arise from any
unlawful forwarding, sharing, or transmitting of the Referral Link.

With respect to the Program, Program Participants will: (i) not
directly or indirectly (a) offer, promise, or give to any third party
(including any governmental official or political party('s official,
representative or candidate)), or (b) seek, accept, or get promised
for itself of for another party, any gift, payment, reward,
consideration, or benefit of any kind that would or could be
construed as bribery or an illegal or corrupt practice, and (ii) comply
with all applicable laws governing anti-bribery and corrupt gifts and
practices (including the U.S. Foreign Corrupt Practices Act and the
UK Anti-Bribery Act).

The Company retains the right to, at its sole discretion, review a
Program Participant’s compliance with the terms of the Program. We
retain the right to investigate participation in the Program for any
fraudulent activities and take any measures to end them. Referral
Bonuses earned through fraudulent activities or activities in
violation of these terms will be null and void and repayment may be
requested by the Company (or, if applicable, applied as an offset or
deduction against a Participant’s Member account).

20. Limitation of Liability.

WE ARE NOT LIABLE AND EXPRESSLY DISCLAIM ANY LIABILITY, FOR
THE CONTENT OF ANY DATA TRANSFERRED EITHER TO OR FROM ANY
MEMBER OR OTHER USERS OF THE SERVICES. NO ORAL ADVICE OR
WRITTEN INFORMATION GIVEN BY ANY RELATED PERSON, WILL
CREATE A WARRANTY; NOR MAY YOU RELY ON ANY SUCH
INFORMATION OR ADVICE.

YOU ACKNOWLEDGE AND AGREE THAT, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE ENTIRE RISK ARISING OUT OF YOUR ACCESS
TO AND USE OF THE WEBSITE AND SERVICES REMAINS WITH YOU.
YOU ARE SOLELY RESPONSIBLE FOR ALL OF YOUR COMMUNICATIONS
AND INTERACTIONS WITH OTHER USERS AND WITH OTHER PERSONS
AS A RESULT OF YOUR USE OF THE WEBSITE OR SERVICES,
INCLUDING BUT NOT LIMITED ANY OWNERS OR RENTERS. YOU
UNDERSTAND THAT COMPANY DOES NOT MAKE ANY ATTEMPT TO



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 25 of 36 PageID #: 172
VERIFY THE STATEMENTS OF MEMBERS OR OTHER USERS OF THE
WEBSITE OR THE SERVICES, OR TO INSPECT OR VISIT ANY RVS.
COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE
CONDUCT OF MEMBERS OR OTHER USERS OF THE WEBSITE OR THE
SERVICES. YOU AGREE TO TAKE ALL REASONABLE PRECAUTIONS IN
ALL COMMUNICATIONS OR INTERACTIONS WITH OTHER USERS,
INCLUDING BUT NOT LIMITED TO OWNERS AND RENTERS,
PARTICULARLY IF YOU DECIDE TO MEET OFFLINE OR IN PERSON.
COMPANY SPECIFICALLY DISCLAIMS ALL LIABILITY FOR ANY ACT OR
OMISSION OF ANY OWNER, RENTER, OR OTHER THIRD PARTY. YOU
ACKNOWLEDGE THAT COMPANY DOES NOT HAVE AN OBLIGATION TO
CONDUCT BACKGROUND CHECKS ON ANY MEMBER OR OTHER USER.

EXCEPT AS EXPRESSLY PROVIDED BELOW, NEITHER PARTY SHALL BE
LIABLE IN ANY WAY TO THE OTHER PARTY OR ANY OTHER PERSON
FOR ANY LOST PROFITS OR REVENUES, LOSS OF USE, LOSS OF DATA
OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS, LICENSES OR
SERVICES OR SIMILAR ECONOMIC LOSS, OR FOR ANY PUNITIVE,
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR SIMILAR
DAMAGES OF ANY NATURE, WHETHER FORESEEABLE OR NOT, UNDER
ANY WARRANTY OR OTHER RIGHT HEREUNDER, ARISING OUT OF OR
IN CONNECTION WITH THE PERFORMANCE OR NON-PERFORMANCE
OF ANY ORDER, OR FOR ANY CLAIM AGAINST THE OTHER PARTY BY A
THIRD PARTY, REGARDLESS OF WHETHER IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH CLAIM OR DAMAGES.

THESE LIMITATIONS AND EXCLUSIONS APPLY WITHOUT REGARD TO
WHETHER THE DAMAGES ARISE FROM (1) BREACH OF CONTRACT, (2)
BREACH OF WARRANTY, (3) STRICT LIABILITY, (4) TORT, (5)
NEGLIGENCE, OR (6) ANY OTHER CAUSE OF ACTION, TO THE
MAXIMUM EXTENT SUCH EXCLUSION AND LIMITATIONS ARE NOT
PROHIBITED BY APPLICABLE LAW. IF YOU ARE DISSATISFIED WITH THE
SITE, YOU DO NOT AGREE WITH ANY PART OF THE TERMS, OR HAVE
ANY OTHER DISPUTE OR CLAIM WITH OR AGAINST US, ANY THIRD
PARTY PROVIDER OR ANY USER OF THE SITE WITH RESPECT TO
THESE TERMS OR THE SITE, THEN YOUR SOLE AND EXCLUSIVE
REMEDY AGAINST US IS TO DISCONTINUE USING THE SITE. IN ALL
EVENTS, OUR LIABILITY TO YOU OR ANY THIRD PARTY IN ANY
CIRCUMSTANCE ARISING OUT OF OR IN CONNECTION WITH THE SITE
IS LIMITED TO THE GREATER OF (A) THE AMOUNT OF FEES YOU PAY




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 26 of 36 PageID #: 173
TO US IN THE TWELVE MONTHS PRIOR TO THE ACTION GIVING RISE
TO LIABILITY OR (B) $100.00 IN THE AGGREGATE FOR ALL CLAIMS.

THIS LIMITATION OF LIABILITY REFLECTS AN INFORMED, VOLUNTARY
ALLOCATION BETWEEN THE PARTIES OF THE RISKS (KNOWN AND
UNKNOWN) THAT MAY EXIST IN CONNECTION WITH THIS
AGREEMENT. THE TERMS OF THIS SECTION SHALL SURVIVE ANY
TERMINATION OR EXPIRATION OF THIS AGREEMENT.

21. Disclaimers.

The website and the Services may be subject to limitations, delays,
and other problems inherent in the use of the Internet, mobile
devices and electronic communications. We are not responsible for
any delays, delivery failures or other damages resulting from such
problems.

THE SERVICES PROVIDED UNDER THIS AGREEMENT ARE PROVIDED
ON AN AS, AS AVAILABLE BASIS. COMPANY DOES NOT MAKE ANY
WARRANTIES THAT THE SERVICES WILL BE UNINTERRUPTED, ERROR-
FREE OR COMPLETELY SECURE; NOR DOES IT MAKE ANY WARRANTIES
AS TO THE RESULTS THAT MAY BE OBTAINED BY USING THE
SERVICES, PURCHASING A LISTING, OR RENTING AN RV. WITHOUT
LIMITING THE FOREGOING, ANY THIRD-PARTY PRODUCT OR SERVICE
PROVIDED TO USER HEREUNDER IS PROVIDED "AS IS" WITHOUT ANY
CONDITION OR WARRANTY WHATSOEVER. FURTHER, WE EXPRESSLY
DISCLAIM ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING,
WITHOUT LIMITATION, NON-INFRINGEMENT, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR ACCURACY.

22. Release; Indemnification.

IN THE EVENT THAT YOU HAVE A DISPUTE WITH ONE OR MORE
OTHER USERS (INCLUDING, WITHOUT LIMITATION, ANY DISPUTE
BETWEEN USERS REGARDING ANY TRANSACTION OR USER-
CONTRIBUTED CONTENT) OR ANY THIRD PARTY PROVIDER OR ANY
THIRD PARTY WEBSITE THAT MAY BE LINKED TO OR FROM OR
OTHERWISE INTERACT WITH THE WESITE, INCLUDING WITHOUT
LIMITATION ANY SOCIAL MEDIA SITE, YOU HEREBY AGREE TO
RELEASE, REMISE AND FOREVER DISCHARGE COMPANY AND ITS
PARENT, SUBSIDIARIES, AND AFFILIATES COMPANIES, AND EACH OF



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 27 of 36 PageID #: 174
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, ATTORNEYS AND AGENTS (COLLECTIVELY, THE
“RVSHARE GROUP”) FROM ANY AND ALL MANNER OF RIGHTS,
CLAIMS, COMPLAINTS, DEMANDS, CAUSES OF ACTION, PROCEEDINGS,
LIABILITIES, OBLIGATIONS, LEGAL FEES, COSTS, AND
DISBURSEMENTS OF ANY NATURE WHATSOEVER, WHETHER KNOWN
OR UNKNOWN, WHICH NOW OR HEREAFTER ARISE FROM, RELATE TO,
OR ARE CONNECTED WITH SUCH DISPUTE AND/OR YOUR USE OF THE
SITE.

IF YOU ARE A CALIFORNIA RESIDENT, YOU WAIVE CALIFORNIA CIVIL
CODE SECTION 1542, WHICH SAYS: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH, IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

YOU HEREBY AGREE TO INDEMNIFY, DEFEND AND HOLD EACH
MEMBER OF THE RVSHARE GROUP HARMLESS FROM AND AGAINST
ANY AND ALL LIABILITY AND COSTS INCURRED BY THE RVSHARE
GROUP IN CONNECTION WITH ANY CLAIM ARISING OUT OF YOUR USE
OF THE WEBSITE OR OTHERWISE RELATING TO THE BUSINESS WE
CONDUCT ON THE WEBSITE (INCLUDING, WITHOUT LIMITATION, ANY
POTENTIAL OR ACTUAL COMMUNICATION, TRANSACTION OR DISPUTE
BETWEEN YOU AND ANY OTHER USER OR THIRD PARTY), ANY
CONTENT POSTED BY YOU OR ON YOUR BEHALF OR POSTED BY
OTHER USERS OF YOUR ACCOUNT TO THE WEBSITE, ANY USE OF ANY
TOOL OR SERVICE PROVIDED BY A THIRD PARTY PROVIDER, ANY USE
OF A TOOL OR SERVICE OFFERED BY US THAT INTERACTS WITH A
THIRD PARTY WEBSITE, INCLUDING WITHOUT LIMITATION ANY SOCIAL
MEDIA SITE OR ANY BREACH BY YOU OF THESE TERMS OR THE
REPRESENTATIONS, WARRANTIES AND COVENANTS MADE BY YOU
HEREIN, INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS. YOU SHALL COOPERATE AS FULLY AS REASONABLY REQUIRED
IN THE DEFENSE OF ANY CLAIM.

WE RESERVE THE RIGHT, AT OUR OWN EXPENSE, TO ASSUME THE
EXCLUSIVE DEFENSE AND CONTROL OF ANY MATTER OTHERWISE
SUBJECT TO INDEMNIFICATION BY YOU AND YOU SHALL NOT IN ANY
EVENT SETTLE ANY MATTER WITHOUT OUR WRITTEN CONSENT.




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 28 of 36 PageID #: 175
23. Arbitration; Dispute Resolution.

Company’s right to amend this Agreement, in whole or in part, does
not apply to this "Disputes; Arbitration" section. The version of this
“Arbitration” section in effect on the date you last accepted the
Agreement controls.

Any and all claims will be resolved by binding arbitration, rather than
in court, except you may assert claims on an individual basis in small
claims court if they qualify. This includes any claims you assert
against us, our subsidiaries, users or any companies offering products
or services through us (which are beneficiaries of this arbitration
agreement). This also includes any claims that arose before you
accepted the terms of this Agreement regardless of whether prior
versions of the Agreement required arbitration.

Arbitrations will be conducted by the American Arbitration Association
(AAA) under its rules, including the AAA Arbitration Consumer Rules
(together, the “AAA Rules”). Payment of all filing, administration and
arbitrator fees will be governed by the AAA’s rules. To begin an
arbitration proceeding, you must send a letter requesting arbitration
and describing your claims to Company. If we request arbitration
against you, we will give you notice at the email address or street
address you have provided.

You and Company acknowledge and agree that we are each waiving
the right to a trial by jury as to all arbitrable claims. You and
Company acknowledge and agree that we are each waiving the right
to participate as a plaintiff or class member in any purported class
action lawsuit, class-wide arbitration, private attorney-general action,
or any other representative proceeding as to all claims. Further,
unless you and Company both otherwise agree in writing, the
arbitrator may not consolidate more than one party’s claims and may
not otherwise preside over any form of any class or representative
proceeding.

24. Termination; Compliance with Legal Requests.

If, in our sole discretion, any Member submits unsuitable material to
our website or into our database, is not abiding by local regulations,
misuses the website or our Systems or is in material breach of this



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 29 of 36 PageID #: 176
Agreement, we reserve the right to limit the Member’s use of the
website, impact the Member’s Listing(s) search position, and/or
terminate such Member’s Listing immediately without refund. In
addition, if we become aware of or receive a complaint or a series of
complaints from any User or other third party regarding a Member’s
listing or rental practices that, in our sole discretion, warrants the
immediate removal of such Member’s Listing from the website, then
we may immediately terminate such Member’s Listing(s) without
notice to the Member and without refund. We assume no duty to
investigate complaints. Finally, if any Member is abusive or
offensive to any employee or representative of the RVshare Group,
we reserve the right to terminate such Member’s Listing(s) or
subscription(s) immediately without refund. In addition to reserving
the right to terminate any Listing, Company reserves all rights to
respond to any violation of this Agreement or misuse of the website
by, including, but not limited to, hiding a Listing from the search
results and removing or changing information that may be false or
misleading.

You agree that monetary damages may not provide a sufficient
remedy to Company for your violation of this Agreement and you
consent to Company obtaining injunctive or other equitable relief for
such violations. Company may release Member Content and other
information about you if required by law or subpoena, or if the
information is necessary or appropriate to release to address an
unlawful or harmful activity. Company is not required to provide any
refund to you if you are terminated as a Member or user of the
Services because you violated this Agreement.

A Member or other User of the website or Services may terminate
this Agreement with Company at any time with written notice of
such party’s intent to cancel. Company may terminate this
Agreement at any time for any reason, with no notice to a Member
or other User of the website or Services. If you or we terminate this
Agreement, the clauses of this Agreement that reasonably should
survive termination of the Agreement will remain in effect.

25. Reservation of Rights; Use of Marks.

Company expressly reserves all rights in the website, the Services,
and all other materials provided by Company hereunder not



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 30 of 36 PageID #: 177
specifically granted to a User. It is acknowledged that all right, title
and interest in the website, the Services, and all other materials
provided by Company hereunder, any update, adaptation,
translation, customization or derivative work thereof, and all
intellectual property rights therein will remain with Company (or
third party suppliers, if applicable) and that the Services and all
other materials provided by Company hereunder are licensed and
not “sold” to Party. Names, logos, and other materials displayed on
the website and the Services constitute trademarks, trade names,
service marks or logos (“Marks”) of Company or other entities. No
User of the website or the Services is authorized to use any such
Marks. Ownership of all such Marks and the goodwill associated
therewith remains with Company or those other entities. Any use of
third-party software provided in connection with the Services will be
governed by such third parties’ licenses and not by this Agreement.

26. General Provisions.

No Partnership. Nothing contained in this Agreement places you and
Company in the relationship of principal and agent, master and
servant, partners, or joint venturers. Neither party has, expressly or
by implication, or may represent itself as having, any authority to
make contracts or enter into any agreements in the name of the
other party, or to obligate or bind the other party in any manner
whatsoever.

Governing Law. These Terms are governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”), AAA Rules, federal
arbitration law, and for U.S. residents, the laws of the state in which
you reside (as determined by the billing address you have provided
us), without regard to conflict of laws principles. It is the intent of
the parties that the FAA and AAA Rules shall preempt all state laws
to the fullest extent permitted by law.

Revisions to Website; Revisions to this Agreement. This version of the
Agreement became effective on the date set forth above and this
version amends the version effective before such date. We reserve
the right, in our sole discretion, to amend this Agreement, in whole
or in part, at any time. Notification of any amendment will be
posted on the website by the indication of the last amendment date
at the top of this Agreement and will be effective immediately.



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 31 of 36 PageID #: 178
When you log-in or otherwise continue to use the website or the
Services, you will be using the website and the Services subject to
this Agreement (as updated). Should any modification or
amendment to this Agreement not be effective, for whatever
reason, the prior version of this Agreement shall remain in effect
between you and Company and shall be controlling. Company
reserves the right in its sole discretion to review, improve, modify,
terminate, or discontinue, temporarily or permanently, the website,
the Services or any content or information available thereon with or
without notice to you or any user. You agree that Company shall not
be liable to you or any third party for any modification or
discontinuance of the website or the Services.

Headings. The headings contained herein are for convenience only
and are not part of this Agreement.

Entire Agreement. This Agreement, including documents
incorporated herein by reference, supersedes all prior discussions,
negotiations and agreements between the parties with respect to
the subject matter hereof, and this Agreement constitutes the sole
and entire agreement between the parties with respect to the
matters covered hereby. In case of a conflict between this
Agreement and any purchase order, service order, work order,
confirmation, correspondence or other communication of a User or
Company, the terms and conditions of this Agreement shall control.
No additional terms or conditions relating to the subject matter of
this Agreement shall be effective unless approved in writing by any
authorized representative of you and Company. Notwithstanding the
foregoing, if there is a conflict between this Agreement and terms
and conditions posted for a specific area of the Services, the latter
terms and conditions will take precedence with respect to your use
of or access to that area of the Services.

Severability. All rights and restrictions contained in this Agreement
may be exercised and shall be applicable and binding only to the
extent that they do not violate any applicable laws and are intended
to be limited to the extent necessary so that they will not render this
Agreement illegal, invalid or unenforceable. If any provision or
portion of any provision of this Agreement shall be held to be illegal,
invalid or unenforceable by a court of competent jurisdiction, it is
the intention of the parties that the remaining provisions or portions



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 32 of 36 PageID #: 179
thereof shall constitute their agreement with respect to the subject
matter hereof, and all such remaining provisions or portions thereof
shall remain in full force and effect.

Notices. For notices that are directed to you as part of Company’s
general Member or User base, Company may give notice by means
of any of the following: (a) a general notice on the Services; (b) by
electronic mail to your e-mail address on record in Company’s
account information; or (c) by written communication sent by first
class mail or pre-paid post to your address listed in Company’s
account information. All notices sent to you specifically under this
Agreement (and not sent to the general customer base) shall be in
writing, and may be given by means of any of the following: (x) by
electronic mail to your e-mail address on record in your account
information; or (y) by written communication sent by first class mail
or pre-paid post to your address listed in your account information.
All notices to be delivered by you to Company shall be in writing and
shall be delivered by electronic mail to Company at the following
address: support@rvshare.com. Either Company, on one hand, or
you, on the other hand, may update its contact information for
receiving notices by providing writing notice of such update to the
other party in the manner provided in this paragraph. A notice
delivered electronically hereunder will be deemed to have been
delivered on the date and time of the signed receipt or confirmation
of delivery or transmission thereof, unless that receipt or
confirmation date and time is not a business day or is after 5:00
p.m. local time on a business day, in which case such notice will be
deemed to have been received on the next succeeding business
day. A notice delivered by first class mail or pre-paid post will be
deemed to have been given three (3) business days after mailing or
posting.

Waiver. No failure or delay by any party hereto to exercise any right
or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy by any party
preclude any other or further exercise thereof or the exercise of any
other right or remedy. No express waiver or assent by any party
hereto to any breach of or default in any term or condition of this
Agreement shall constitute a waiver of or an assent to any
succeeding breach of or default in the same or any other term or
condition hereof.



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 33 of 36 PageID #: 180
Assignment; Successors. You may not assign, delegate, or transfer
this Agreement or any of your rights or obligations hereunder,
without the prior written consent of Company. Any attempted
assignment in violation of the foregoing provision shall be null and
void and of no force or effect whatsoever. Company may assign its
rights and obligations under this Agreement, and may engage
subcontractors or agents in performing its duties and exercising its
rights hereunder, without the consent of you or any other party. This
Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted
assigns.

Limitation of Actions. No action, regardless of form, arising by reason
of or in connection with this Agreement, the Company, its website,
or the Services may be brought by either you more than two years
after the cause of action has arisen.

Copyright Policy; Notice of Infringement. The website and the
Services are protected by U.S. copyright laws. You may not use,
reproduce, modify, transmit, distribute or publicly display any part
of the Website or the Content without our prior written consent.

We will terminate the privileges of any Member or other User who
uses the website or the Services to unlawfully transmit copyrighted
material without a license, express consent, valid defense or fair use
exemption to do so. In particular, Members who submit Member
Content to this Site, the website or the Services, whether articles,
images, stories, software or other copyrightable material must
ensure that the Member Content they upload does not infringe the
copyrights or other rights of third parties (such as privacy or
publicity rights). After proper notification by the copyright holder or
its agent to us, and confirmation through court order or admission
by the User that they have used this website or the Services as an
instrument of unlawful infringement, we will terminate the infringing
User’s rights to use and/or access to the website and the Services.
We may also, in our sole discretion, decide to terminate a Member
or other User’s rights to use or access the website or the Services
prior to that time if we believe that the alleged infringement has
occurred.




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 34 of 36 PageID #: 181
If you believe that your work has been copied on the website in a
way that constitutes copyright infringement, please provide our
Copyright Agent the following information:

     An electronic or physical signature of the person authorized to
      act on behalf of the owner of the copyright interest.
     A description of the copyrighted work that you claim has been
      infringed;
     A description of where the material that you claim is infringing
      is located on the website; Your address, telephone number,
      and email address;
     A statement by you that you have a good faith belief that the
      disputed use is not authorized by the copyright owner, its
      agent, or the law; and
     A statement by you, made under penalty of perjury, that the
      above information in your notice is accurate and that you are
      the copyright owner or authorized to act on the copyright
      owner’s behalf.
     Our Copyright Agent for notice of claims of copyright
      infringement on the Website can be reached by directing an e-
      mail to the Copyright Agent at support@rvshare.com.

Links. The Services or the website may automatically produce
search results that reference or link to third party sites throughout
the global Internet. Company has no control over these sites or the
content within them. Company cannot guarantee, represent or
warrant that the content contained in the sites is accurate, legal
and/or inoffensive. Company does not endorse the content of any
third party site, nor do we warrant that they will not contain viruses
or otherwise impact your computer. By using the website or the
Services to search for or link to another site, you agree and
understand that you may not make any claim against Company for
any damages or losses, whatsoever, resulting from your use of the
website or the Services to obtain search results or to link to another
site. If you have a problem with a link from the website or the
Services, please notify us, and we will investigate your claim and
take any actions we deem appropriate at our sole discretion.

Feedback. We love to hear what you have to say about Company,
the website, or the Services, whether good or bad and encourage,
all Members and other Users to provide feedback, comments, and



 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 35 of 36 PageID #: 182
suggestions (collectively, “Feedback”) to us at any time. You may
send us feedback at support@rvshare.com You acknowledge and
agree that all Feedback will be the sole and exclusive property of
Company and you hereby irrevocably assign to Company and agree
to irrevocably assign to Company all of your right, title, and interest
in and to all Feedback, including without limitation all worldwide
patent, copyright, trade secret, moral and other proprietary or
intellectual property rights therein. At Company’s request and
expense, you will execute documents and take such further acts as
Company may reasonably request to assist Company to acquire,
perfect, and maintain its intellectual property rights and other legal
protections for the Feedback.




 Case 3:21-cv-00401 Document 23-5 Filed 07/12/21 Page 36 of 36 PageID #: 183
